Name: European Council Decision of 1Ã December 2009 electing the President of the European Council
 Type: Decision
 Subject Matter: EU institutions and European civil service;  electoral procedure and voting
 Date Published: 2009-12-02

 2.12.2009 EN Official Journal of the European Union L 315/48 EUROPEAN COUNCIL DECISION of 1 December 2009 electing the President of the European Council (2009/879/EU) THE EUROPEAN COUNCIL, Having regard to the Treaty on the European Union, and in particular Article 15(5) thereof, Whereas: (1) The Treaty of Lisbon institutes the new office of President of the European Council. (2) The President of the European Council should be elected, HAS ADOPTED THIS DECISION: Article 1 Mr Herman VAN ROMPUY is hereby elected President of the European Council for the period from 1 December 2009 until 31 May 2012. Article 2 This Decision shall be notified to Mr Herman VAN ROMPUY by the Secretary-General of the Council. It shall be published in the Official Journal of the European Union. Done at Brussels, 1 December 2009. For the European Council The President F. REINFELDT